Citation Nr: 1540267	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability (including depression, anxiety disorder not otherwise specified (NOS), mood disorder NOS, and posttraumatic stress disorder (PTSD)), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an initial rating higher than 10 percent for a left shoulder sprain.

4.  Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy of the left lower extremity.

5.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine with scoliosis.

6.  Entitlement to an increased rating for right knee posterior cruciate ligament and meniscus dysfunction, rated 10 percent disabling on the basis of limitation of extension and 20 percent disabling on the basis of instability.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and D.L.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to December 2003 and from February 2005 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) from July 2008 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Providence, Rhode Island.  In the July 2008 decision, the RO denied entitlement to service connection for PTSD.  

In the February 2013 decisions, the RO made the following determinations: denied entitlement to service connection for a right shoulder sprain; granted service connection for a left shoulder sprain and assigned an initial 10 percent disability rating, effective from September 28, 2012; granted service connection for lumbar radiculopathy of the left lower extremity and assigned an initial 10 percent disability rating, effective from September 10, 2012; granted an increased (20 percent) rating for degenerative joint disease of the lumbar spine with scoliosis, effective from September 10, 2012; and granted increased ratings for right knee posterior cruciate ligament and meniscus dysfunction (i.e., an increased (20 percent) rating for instability and a separate 10 percent rating for limitation of extension, both effective from September 10, 2012).

The RO in Little Rock, Arkansas currently has jurisdiction over the Veteran's claims.

The Veteran testified before a Veterans Law Judge (VLJ) at an August 2011 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.  That VLJ has retired and is unable to participate in any further adjudication.

The Board remanded the issue of entitlement to service connection for a psychiatric disability in November 2011 for further development.

In July 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the August 2011 hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.

The Veteran failed to respond to the July 2012 letter.  Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal. 

In November 2014, the Board remanded the service connection, higher initial rating, and increased rating issues listed above for further development.

The Board notes that the issues listed in its November 2014 remand included two separate issues of entitlement to an initial rating higher than 10 percent for limitation of extension of the right knee and entitlement to a rating in excess of 20 percent for instability of the right knee.  The rating for limitation of knee motion and the increased rating for knee instability are both the result of the Veteran's claim for an increased rating for the service-connected right knee posterior cruciate ligament and meniscus dysfunction.  Hence, the Board has combined these two issues and has re-characterized the right knee issue as listed above.

Moreover, the Board's November 2014 remand referred the issue of entitlement to a TDIU to the agency of original jurisdiction (AOJ) for appropriate action.  However, as explained below, this issue is before the Board as part of the appeals for higher initial ratings for the service-connected left shoulder disability and left lower extremity radiculopathy and the claims for increased ratings for the service-connected back and right knee disabilities.  Thus, the issue of entitlement to a TDIU is being remanded for further development.

Note the Veteran's updated mailing address and telephone number as indicated on a June 2015 VA Form 21-4138.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its November 2014 remand, the Board instructed the AOJ to ask the Veteran to identify any relevant private treatment records (including any records related to treatment for his shoulders following a motorcycle accident in Texas) and to afford the Veteran VA examinations to assess the nature and etiology of any current psychiatric and right shoulder disabilities and to assess the severity of his service-connected left shoulder, back, left lower extremity neurologic, and right knee disabilities.  The AOJ subsequently sent the Veteran a letter in June 2015 and asked him to identify any relevant private treatment records, but he was not specifically asked to identify any treatment for his shoulders following a motorcycle accident in Texas.  Also, none of the requested VA examinations were conducted.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not ask the Veteran to identify any private treatment records pertaining to treatment following his reported motorcycle accident and did not schedule the Veteran for the requested VA examinations, the Board is compelled to again remand the service connection, higher initial rating, and increased rating issues on appeal for compliance with the instructions in its November 2014 remand.

Furthermore, entitlement to a TDIU may be an element of an appeal for a higher initial rating and a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran has been granted Social Security Administration (SSA) disability benefits, the records associated with his SSA claim indicate that he is unemployed, and he contends that his inability to work has partly been due to service-connected disabilities.  Given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and this issue is before the Board as part of the appeal for higher initial ratings and increased ratings for the service-connected disabilities listed above.

While the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator, see 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board finds that the Veteran should be afforded an appropriate VA examination to obtain findings concerning the impact of all his service-connected disabilities upon his employability.  Such findings would be helpful in resolving the claim for a TDIU.

As the record currently stands, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014) are not met.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the claim for a TDIU is inextricably intertwined with the service connection, higher initial rating, and increased rating issues on appeal.

Additionally, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall implement the Board's grant of service connection for a right hand disability (see the Board's November 2014 decision) and assign an initial disability rating.  

2.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since September 2012.

3.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a psychiatric disability, a shoulder disability, a back disability, a neurologic disability of the lower extremities, and a right knee disability, to include the dates of any such treatment.

The Veteran shall also be asked to specifically complete authorizations for VA to obtain all records of his treatment for a shoulder disability following a motorcycle accident in Texas and to obtain any relevant private treatment records from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any such relevant records for which a sufficient release is submitted.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

4.  Obtain all outstanding VA records of treatment from the VA Medical Center in Orlando, Florida dated from May 2008 through the present; from the VA Medical Center in Tampa, Florida dated from May 2008 through the present; from the VA Medical Center in Providence, Rhode Island dated from May 2013 through the present; contained in the Little Rock Vista electronic records system and dated from March 2011 through the present; and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran experiences PTSD.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current psychiatric disability identified (i.e. any psychiatric disability diagnosed since March 2008 including, but not limited to, depression, anxiety disorder NOS, mood disorder NOS, and PTSD), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its clinical onset during any period of active service, had its clinical onset in the year immediately following any period of active service (in the case of any currently diagnosed psychosis), is related to the Veteran's psychiatric symptoms in service, is related to his reported stressors in service (including being in a combat environment in Iraq), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was caused by any or all of the Veteran's service-connected disabilities (i.e, a right hand disability; degenerative joint disease of the lumbar spine with scoliosis; right knee posterior cruciate ligament and meniscus dysfunction; lumbar radiculopathy of the left lower extremity; a left shoulder sprain; and tinea pedis)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was aggravated by any or all of the Veteran's service-connected disabilities (i.e., a right hand disability; degenerative joint disease of the lumbar spine with scoliosis; right knee posterior cruciate ligament and meniscus dysfunction; lumbar radiculopathy of the left lower extremity; a left shoulder sprain; and tinea pedis)?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

(d)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since March 2008, what are the stressors supporting the diagnosis?

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any psychiatric disabilities diagnosed since March 2008 (including, but not limited to, depression, anxiety disorder NOS, mood disorder NOS, and PTSD), all evidence of psychiatric symptoms in the Veteran's service treatment records (including the treatment for sleep problems in February and March 2006; the inclusion of adjustment disorder with mixed emotional features on the problem lists dated in June and August 2006; and the Veteran's reports of sleep problems on a March 2006 report of medical history form and an October 2006 report of medical assessment form), all of the Veteran's reported stressors in service (including being in a combat environment in Iraq, witnessing a dead and burned body in Iraq (note the color photograph submitted by the Veteran showing a burned body), being hit by a Humvee while deployed in Kuwait (note the lay statements corroborating the Veteran's report of being hit by a Humvee), and being in a military vehicle that almost hit an Iraqi man and child), and the Veteran's reports of experiencing psychiatric symptoms ever since service.

The absence of evidence of a specific stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion given.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder disability and to assess the severity of his service-connected left shoulder disability.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All appropriate ranges of left shoulder motion shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of left shoulder motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

For any current right shoulder disability identified (i.e. any right shoulder disability diagnosed since September 2012), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current right shoulder disability had its clinical onset during any period of active service, had its clinical onset in the year immediately following any period of active service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported right shoulder injury in service after being hit by a military vehicle, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any right shoulder disabilities diagnosed since September 2012, the Veteran's reports of having injured his right shoulder in service after being struck by a military vehicle, the lay statements which corroborate his reports of having been struck by a military vehicle in service, and the Veteran's reports of having experienced right shoulder symptoms ever since the shoulder injury in service.

The absence of evidence of treatment for right shoulder problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of right shoulder symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the severity of his service-connected back disability and lower extremity radiculopathy.  All indicated tests and studies shall be conducted.
All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All appropriate ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of thoracolumbar spinal motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner shall also specify the nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia that has been present at any time since September 2012.  Although service connection has only been granted for left lower extremity radiculopathy, the examiner shall specifically address the Veteran's reports of neurologic symptoms involving both lower extremities (e.g., his report of such symptoms during a December 2012 VA physical therapy consultation).

The examiner must provide reasons for each opinion given.

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of right knee motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is any ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is any subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).
The examiner must provide reasons for each opinion given.

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative joint disease of the lumbar spine with scoliosis; right knee posterior cruciate ligament and meniscus dysfunction; left lower extremity lumbar radiculopathy; a left shoulder sprain; tinea pedis; and a right hand disability) would, either in combination or individually, and without regard to any non service-connected disabilities, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?
(b)  Would the above opinion change if a right shoulder and/or a psychiatric disability were considered service-connected disabilities?

The examiner must provide reasons for each opinion given.

10.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since September 2012 that he was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

11.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

